Citation Nr: 1705201	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for an intestinal disorder, to include gastroenteritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2011 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned in October 2013.  

The Board notes that prior to denying the Veteran service connection for PTSD in January 2012, the RO had previously denied entitlement to service connection for "anxiety/depression" in September 2007.  Although this decision became final and would ordinarily require the Veteran to reopen the claim by submission of new and material evidence, VA received additional service treatment records in November 2011.  38 C.F.R. § 3.156(a) (2016).  Under such circumstances, VA is required to readjudicate the claim, and the Veteran bears no evidentiary burden to reopen it.  See id. § 3.156(c).  

Moreover, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, the Board has re-characterized the Veteran's separate psychiatric claims for anxiety/depression and PTSD as one claim for an acquired psychiatric disorder to include PTSD and depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in March 2016 for additional development.  VA, pursuant to the Board's orders, examined the Veteran in April and July 2016 for each of the appellate issues.  

For Appellate Issue 1, the VA examiner opined that in July 2016 and April 2016, respectively, that the Veteran's depressive disorder was "more likely than not present prior to military service" and that "it is possible that the stress of military life exacerbated" his depressive disorder, but "it is impossible to determine" if it was exacerbated "without resorting to mere speculation."  Given these conclusions, and pursuant to Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Board must analyze this case as a direct service connection claim, not one of aggravation.  Accordingly, remand is warranted for an addendum to the 2016 examination opinions.

For Appellate Issues 2-4, the VA examiner opined in July 2016 that it was less likely than not that each of the claimed disorders was related to service because "none of these conditions would have a medical origin in the mid 1970s/early 1980s and then present many years later in 2007 with no interim evaluation, diagnosis, diagnostic imaging or treatment."  However, symptoms, not treatment, are the criteria the examiner should have assessed.  The Veteran is competent to report the symptoms he experienced during service and thereafter.  The undersigned, based on the Veteran's testimony in 2013, has also found him credible.  Therefore, remand is warranted to obtain an addendum to the 2016 opinion.

Finally, the Veteran testified that VA treated him as early as 1978 for some of the claimed conditions.  See p. 12 of hearing transcript.  Remand is warranted to attempt to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

(a) The records the Veteran cited on pages 10-15 of the 2013 hearing transcript.  These records are private medical records resulting from insurance coverage from Pacific Care.  VA treatment records cite coverage from Pacific Care when the Veteran established care at the San Antonio VAMC in 2006.

(b) All VA treatment records from the San Antonio VAMC dating from 1978 to present that are not otherwise of record.  The Veteran testified in 2013 that the VA started treating him as early as 1978 for some of the claimed disorders (p. 12 of transcript).

2. Research the additional information the Veteran provided regarding his in-service stressor.  Specifically, he testified in 2013 that the serviceman who committed suicide in May 1978 aboard the U.S.S. Marvin Shields was named "Rios," and the suicide occurred in San Diego, CA, not Vietnam as the RO had researched.  Please see p. 7 & 18 of the hearing transcript.

3. Upon receipt of all additional records, return the claims file to the examiner who conducted the 2016 mental disorder examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this addendum opinion. 

The examiner is advised that the examiner MUST, for purposes of the Board's legal analysis and pursuant to the explanation above, presume the Veteran's depression did not pre-exist military service, notwithstanding her 2016 finding that it did.  

The examiner must then answer the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's depression, was caused by service or otherwise incurred in service?  Why or why not?

If the 2016 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

4. Upon receipt of all additional records, return the claims file to the examiner who conducted the 2016 intestinal, esophageal, and sleep apnea examinations.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this addendum opinion. 

The examiner is advised that the examiner MUST, for purposes of the Board's legal analysis and pursuant to the explanation above:

a) presume the Veteran's report of symptoms are credible, absent evidence to the contrary; and
b) understand that symptoms, not treatment, are the criteria that must be assessed when rendering the nexus opinions.  

The examiner must then answer the following:

a) Is it as least as likely as not (50 percent or greater probability) that any intestinal disorder, to include but not limited to gastroenteritis (especially given the 2016 examiner's finding that "the more accurate diagnosis is diverticulosis of the colon with chronic active colitis") was caused by service or otherwise incurred in service?  Why or why not?

b) Is it as least as likely as not (50 percent or greater probability) that the Veteran's esophageal disorder, to include but not limited to GERD, was caused by service or otherwise incurred in service?  Why or why not?

c) Is it as least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea, was caused by service or otherwise incurred in service?  Why or why not?

If the 2016 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




